DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 5-6 objected to because of the following informalities:  the bodies of claims 5-6 begin with the conditional statement “wherein if” although the applicant’s intent is clear the claim limitation should be amended to require “wherein when” in order to eliminate the formation of a conditional clause which brings into question whether the conditional limitation is required if the hypothesis of the condition is not satisfied in the prior art.  Appropriate correction is required.

Claims 11 is objected to because of the following informalities: amended claim 11 requires:

 “further including a blower motor for rotating the first blower wheel and the second blower wheel is disposed, and the blade extends radially toward an inner wall surface of the hub from a rotary shaft insertion hole to which a rotary shaft of the blower motor is inserted” 

For the purposes of grammatical flow the claim should be amended to require:

“further including a blower motor for rotating the first blower wheel and the second blower wheel wherein the blade extends radially toward an inner wall surface of the hub from a rotary shaft insertion hole to which a rotary shaft of the blower motor is inserted” 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 requires that “the end portion of the motor housing is positioned inside the cooling holes in the radial direction”, the specification and drawings do not disclose any structure inside “the cooling holes”. For the purposes of examination the claim is interpreted to require “the end portion of the motor housing is positioned to the inside of the cooling holes in the radial direction” consistent with Fig. 8 of the applicant’s drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “…an end portion of the motor housing is formed in a ring shape around a circumference of a rotary shaft of the blower motor to be spaced apart at a predetermined interval in the radial direction”, it is unclear which two structures are spaced apart from each other at a predetermined interval. The claim should be amended to require “…an end portion of the motor housing is formed in a ring shape around a circumference of a rotary shaft of the blower motor to be spaced apart at a predetermined interval in the radial direction from the rotary shaft of the blower motor…”
Claim 15 requires “the at least one cooling hole” whereas claims 14, 8, and 5, from which claim 15 ultimately depends requires “a cooling hole” [claim 5] or “the cooling hole” [claims 8 and 14]. In order for the “the at least one cooling hole” to have proper antecedent basis in the claims “a cooling hole” and “the cooling hole” should be “at least one cooling hole” and “the at least one cooling hole.

Allowable Subject Matter

Claim 9 is allowed.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762